Exhibit 99.2 ColoEast Bankshares, Inc. and Subsidiaries Lamar, Colorado CONSOLIDATED INTERIM FINANCIAL STATEMENTS June 30, 2016 ColoEast Bankshares, Inc. and Subsidiaries TABLE OF CONTENTS PageNumber Consolidated Balance Sheets 1 Consolidated Statements of Earnings 3 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Changes in Stockholders’ Equity 6 Consolidated Statements of Cash Flows 7 Condensed Notes to the Consolidated Financial Statements 8 ColoEast Bankshares, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS ($000 OMITTED) (Unaudited) June 30, 2016 December 31, 2015 ASSETS Cash and cash equivalents $ $ Interest bearing deposits Investment securities available for sale Loans and financing leases, net of allowance for loan and lease losses of $5,845 and $7,206, in 2016 and 2015, respectively Loans held for sale Accrued interest receivable Premises and equipment, net of accumulated depreciation of $15,919 and $15,879, in 2016 and 2015, respectively Goodwill Other intangible assets, net Federal Home Loan Bank securities common stock, at cost Cash surrender value of bank owned life insurance policies Investment in ColoEast Capital Trust I and II, at cost Deferred tax asset Other assets TOTAL ASSETS $ $ Page 1 ColoEast Bankshares, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS ($000 OMITTED) (Unaudited) June 30, 2016 December 31, 2015 LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Deposits: Demand $ $ NOW accounts Money market deposit accounts Savings Time Total Deposits Accrued interest payable Federal Home Loan Bank borrowings — 50 Notes payable Other liabilities Total Liabilities Stockholders' Equity ColoEast Bankshares, Inc.'s equity: Preferred stock: $1,000 par value; 10,000 shares authorized, issued, and outstanding $10,000 par value; 50 shares authorized, issued, and outstanding Common stock: No par value; 150,000 shares authorized; issued and outstanding 103,889 and 103,498 shares at June 30, 2016 and December 31, 2015, respectively Additional paid in capital Retained earnings Accumulated other comprehensive income Total ColoEast Bankshares, Inc.'s Equity Noncontrolling interest in CEB Capital, LLLP and CEB Capital II, LLLP — Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ Page 2 ColoEast Bankshares, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF EARNINGS ($000 OMITTED, EXCEPT PER SHARE AMOUNTS) (Unaudited) Six Months Ended June 30 Interest Revenue Interest on interest bearing deposits $ $ 53 Interest and fees on loans Interest on investment securities: U.S. Government and agency securities Mortgage-backed securities 20 31 State and municipal securities Total Interest Revenue Interest Expense Interest on deposits Interest on other borrowed funds Total Interest Expense Net Interest Revenue Before Provision for Loan and Lease Losses Provision for loan and lease losses 1 Net Interest Revenue after Provision for Loan and Lease Losses Other Operating Revenue Service charges on deposit accounts Financial strategies commission Gain on sale of investment securities — 26 Card fees Other Total Other Operating Revenue Net Operating Revenue $ $ Page 3 ColoEast Bankshares, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF EARNINGS ($000 OMITTED, EXCEPT PER SHARE AMOUNTS) (Unaudited) Six Months Ended June 30 Other Operating Expense Salaries $ $ Employee benefits Occupancy Equipment Supplies Travel, conventions, and seminars 99 Legal and professional fees Advertising and promotion 67 67 Postage Telephone Directors' fees 68 63 Amortization of intangible assets Rent FDIC assessment Loan expense Foreclosed real estate writedowns, losses, and expense Repossession 39 Credit/debit card Other Total Other Operating Expenses Earnings Before Income Taxes ) Income tax expense (benefit) ) ) Net Earnings 95 Less: Net earnings attributable to noncontrolling interest — ) Net Earnings Attributable to ColoEast Bankshares, Inc. $ $ 41 Page 4 ColoEast Bankshares, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME ($000 OMITTED) (Unaudited) Six Months Ended June 30 Comprehensive Income Net earnings $ $ 41 Other Comprehensive Income - Net of Tax Unrealized holding gains on available‐for‐sale securities Reclassification adjustment for gains included in earnings — ) Income tax effect ) ) Total Other Comprehensive Income - Net of Tax 57 Total Comprehensive Income $ $ 98 Page 5 ColoEast Bankshares, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY ($000 OMITTED) (Unaudited) Preferred Stock Additional Accumulated Other Non- Total $1,000 par $10,000 par Common Paid-In Retained Comprehensive Controlling Stockholders' Value Value Stock Capital Earnings Income Interest Equity Balance - January 1, 2015 $ Net earnings — 41 — 54 95 Other comprehensive income — 57 — 57 Issuance of common stock — Balance - June 30, 2015 $ Balance - January 1, 2016 $ Net earnings — 65 Other comprehensive income — Issuance of common stock — — 1 — — — Cancellation of common stock — — — ) — — — ) Redemption of non-controlling interest — ) ) Balance - June 30, 2016 $ — $ Page 6 ColoEast Bankshares, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS ($000 OMITTED) (Unaudited) Six Months Ended June 30 CASH FLOWS FROM OPERATING ACTIVITIES Consolidated net earnings $ $ 95 Adjustments to reconcile net earnings to net cash provided by operating activities: Provision for loan and lease losses 1 Change in loans held for sale ) — Collections on loans serviced Remittances on loans serviced ) ) Depreciation Amortization of intangible assets Deferred income taxes ) ) Gain on sale of investment securities available for sale — ) Write-downs and losses on foreclosed real estate Changes in operating assets and liabilities: Accrued interest receivable ) ) Cash surrender value of bank owned life insurance policies ) ) Other assets ) Accrued interest payable ) Other liabilities ) Total Adjustments ) NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Net change in interest bearing deposits Purchase of investment securities available for sale ) ) Proceeds from sales, maturities, and principal paydowns of investment securities available for sale Net change in loans and financing leases ) ) Proceeds from sales of foreclosed real estate Purchase of premises and equipment ) ) NET CASH PROVIDED BY INVESTING ACTIVITIES $ $ CASH FLOWS FROM FINANCING ACTIVITIES Net change in deposits $ ) $ ) Advances from Federal Home Loan Bank borrowings — Repayment of Federal Home Loan Bank borrowings ) ) Payments on notes payable ) ) Redemption of noncontrolling interest ) — Proceeds from the sale of common stock Cancellation of common stock ) — NET CASH PROVIDED USED IN FINANCING ACTIVITIES ) ) Net Change in Cash and Cash Equivalents ) ) Cash and Cash Equivalents - Beginning of Period Cash and Cash Equivalents - End of Period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Interest paid $ $ NONCASH INVESTING ACTIVITIES Transfer of loans to foreclosed real estate $ $ 70 Page 7 ColoEast Bankshares, Inc. and Subsidiaries CONDENSED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS ($000 OMITTED) (Unaudited) 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Operations ColoEast Bankshares, Inc. is a bank holding company that owns 100% of the common stock of Colorado East Bank and Trust (the Bank).The Bank operates under a state bank charter and provides a full range of banking services, primarily serving customers in eastern Colorado and western Kansas.
